1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANGEL RODRIGUEZ,                                )   Case No. 1:19-cv-00001-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                       )   TO COMPEL

14                                                   )   (ECF No. 51)
     UNITED STATES OF AMERICA,
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )

17          Plaintiff Angel Rodriguez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2674.

19          Currently before the Court is Plaintiff’s motion to compel, filed on May 19, 2021. (ECF No.

20   51.) Defendant filed an opposition on May 25, 2021. (ECF No. 52.) Although the time for Plaintiff

21   to file a reply has not expired, the Court finds the motion suitable for review without a reply. Local

22   Rule 230(l).

23          Plaintiff seek to compel CD’s of video footage of the incident at issue in this action. (ECF No.

24   51.)

25          Defendant initially argues that Plaintiff's motion is deficient because it is not supported by an

26   affidavit as required by Local Rules 230(h) and 142. However, Local Rule 230 does not govern
27   discovery disputes, and its provisions “shall not apply to motions dealing with discovery matters.”

28   Local Rule 251(f). Nonetheless, Plaintiff's motion to compel a further response must be denied.

                                                         1
1             The United States does not object to providing Plaintiff the ability to view the videos. Indeed,

2    the videos have already been provided to the Court and the United States believes that Plaintiff has

3    already viewed them. (ECF Nos. 37, 40.) If Plaintiff has had a problem viewing them again, he should

4    contact the United States to meet and confer about the issue. However, the United States objects to

5    giving Plaintiff CD’s because they are easily broken and made into weapons. In addition, it is doubtful

6    that Plaintiff has the electronic equipment necessary to view a CD. Nonetheless, the United States has

7    agreed to contact the Bureau of Prisons to provide Plaintiff with another opportunity to review the

8    videos. Lastly, there has been no prejudice because nothing is currently pending and Plaintiff has

9    sufficient time to prepare for trial.

10            Accordingly, Plaintiff’s motion to compel, filed on May 19, 2021, is denied.

11
12   IT IS SO ORDERED.

13   Dated:     May 26, 2021
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
